Citation Nr: 0218152	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hearing loss, left 
ear.

2. Entitlement to an initial compensable rating for 
service-connected perforated
right eardrum. 

3. Entitlement to an initial compensable rating for 
service-connected hearing loss,
right ear.   

4. Entitlement to a 10 percent evaluation based on 
multiple, noncompensable,
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to 
September 1951. 

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The evidence does not demonstrate that the veteran's 
left ear hearing loss is a
residual of an incident of service.  

2. The veteran's right ear disability is manifested by 
perforation of the tympanic
membrane and hearing loss. 

3. The veteran demonstrated Level VI and Level I hearing 
acuity in his right ear on
audiological examinations.

4. The veteran is not deaf in the nonservice-connected left 
ear.

5. The veteran's service-connected disabilities have not 
been shown to result in
interference with normal employability.




CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred during active 
service.  38 U.S.C.A.
§§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2002).

2.  The criteria for an initial compensable rating for 
perforated right eardrum have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.87, Diagnostic Code 6211 
(2002).

3. The criteria for an initial compensable rating for 
hearing loss, right ear have not
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.7, 4.85, Table 
VI and Table VII, Diagnostic Code 6100 (2002).

4. The criteria for a compensable rating of 10 percent for 
multiple noncompensable
service-connected disabilities under 38 C.F.R. § 3.324 
have not been met. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.159, 3.324 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159. The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his 
claims and the reasons the claims were denied.  By a March 
2001 letter, the RO provided the veteran with notice of 
the VCAA.  Therein, the RO notified the veteran of what 
information or evidence the RO needed from him and what 
the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO provided 
the veteran with a copy of the November 2001 rating 
decision and March 2002 Statement of the Case (SOC).  The 
rating decision and SOC also provided the veteran with 
notice of all the evidence the RO considered.  
Consequently, the veteran received notice of any 
outstanding relevant evidence that he needed to identify 
and direct the RO's assistance in obtaining the evidence.  
No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The RO has also made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The RO obtained the veteran's service medical 
records.  The RO also afforded the veteran VA examinations 
in September and October 2001.  The Board notes that in 
the veteran's Notice of Disagreement, he requested that a 
Decision Review Officer review his claim prior to the 
issuance of the SOC.  When the SOC was issued in March 
2002, his request became ripe.  The claims file, however, 
contains a March 2002 Report of Contact, that indicates 
that the veteran decided to forgo the VA hearing process.  
Finally, the veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate 
review.  


Service Connection for Hearing Loss, Left Ear

The veteran's February 1951 service enlistment examination 
report shows that whisper and spoken voice tests revealed 
a hearing acuity of 15/15 in the left ear. The service 
medical records show that the veteran's ear complaints in 
July 1951 were confined to the right ear.  In connection 
with an examination of the right ear for complaints of 
pain, pressure, and dizziness, an August 1951 record shows 
that the left ear was also examined and the results were 
negative.  The September 1951 separation examination 
report shows that a whisper voice test revealed a hearing 
acuity of 15/15 in the left ear.  No hearing loss of the 
left ear is shown during service.  38 C.F.R. § 3.303.

The first post-service medical records are private medical 
records from Dr. B.M.L. of Mercy Hospital dated from 
October 1983 to January 1994.  These records show that the 
veteran's primary complaints and treatment were confined 
to the right ear.  There is no documentation of left ear 
hearing loss until February 1990-39 years after the 
veteran's discharge from service.  For purposes of 
applying VA laws, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  The February 1990 
audiogram showed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
5
25
40

While some hearing impairment is shown in the 4000 
frequency, the evidence does not show any hearing 
impairment to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R.       §§ 3.307, 3.309.  

The veteran maintains that whatever caused perforation of 
his right tympanic membrane also caused his left ear 
hearing loss.  The report on the September 2001 VA 
examination shows that the veteran related that in 
service, his right tympanic membrane ruptured (during a 
flight mission according to the veteran's March 2001 
statement).  The veteran also claimed that he was exposed 
to excessive noise during service.  His DD Form 214 
reflects that his military occupational specialty was an 
air policeman.  At the examination, he denied any 
recreational or occupational noise exposure.  He also 
complained of tinnitus.  The audiogram showed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
15
45
65

Speech audiometry revealed speech recognition ability of 
92% percent in the left ear.  The diagnosis was mild, 
sloping to severe, sensory hearing loss in the left ear.  
The audiogram conducted at the October 2001 VA examination 
also showed a left ear hearing impairment and a speech 
recognition score less than 94 percent.  While the 
September and October 2001 examiners related the veteran's 
right ear hearing loss to service, in regard to the left 
ear, the September examiner opined that the hearing loss 
was noise induced.  Both examiners did not relate the left 
ear hearing loss to service.  While the veteran is 
competent to describe his subjective symptoms of hearing 
loss and tinnitus, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of  competent medical evidence of a nexus 
between the current disability and the veteran's service, 
service connection for left ear hearing loss must be 
denied.  As the preponderance of the evidence is against 
the veteran's claim, the "benefit of the doubt" rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2002).   


Initial Compensable Rating for Perforated Right Eardrum 

The veteran's service-connected perforated right ear drum 
has been assigned the maximum schedular rating available 
under 38 C.F.R. § 4.87, Diagnostic Code 6211 of VA's 
Schedule of Ratings-Ear.  Dr. B.M.L.'s records noted that 
the veteran received treatment for right otitis media.  
The September 2001 VA examination report shows that the 
veteran complained that he experienced tinnitus after the 
tympanic membrane ruptured.  He related that his greatest 
difficulty was with background noise and that in hot 
weather, his ears tended to close up which made it more 
difficult to hear.  He also reported that the tinnitus at 
times prevented him from falling asleep at night.  An 
otoscopic examination was unremarkable.  No active disease 
process of the right ear was diagnosed.  The October 2001 
VA examination report shows that examination of the ear 
revealed that the external auricle was grossly within 
normal limits.  There was no evidence of deformity, nor 
abnormality.  The ear canal was patent and the tympanic 
membrane was intact but revealed significant scarring and 
tympanosclerosis.  A tympanometry revealed diminished 
activity on the right, indicative of middle ear pathology.  
The examiner noted that the veteran had hearing loss in 
the right ear and no diagnosis of a disease process of the 
right ear was made.  

Thus, the veteran's right ear disability is manifested by 
perforation of the right tympanic membrane and hearing 
loss.  The veteran is service-connected for right ear 
hearing loss.  Given the fact that there is no other 
currently diagnosed disorder of the right ear, there are 
no other diagnostic codes that are applicable.  
Accordingly, the Board finds that the current 
noncompensable rating under Diagnostic Code 6211 is 
appropriate as hearing loss has been addressed in a 
separate rating.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).   


An Initial Compensable Rating for Service-Connected 
Hearing Loss, Right Ear

Audiometric testing conducted in September 2001 showed 
that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
60
65
53
LEFT
30
15
45
65
39

Speech audiometry revealed speech recognition ability of 
60 percent in the right ear and 92 percent in the left 
ear.

Audiometric testing conducted in October 2001 showed that 
the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
55
55
55
51
LEFT
25
20
55
80
45

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 92 percent in the left 
ear.

Where service-connection is in effect for defective 
hearing in only one ear, in the absence of complete 
bilateral deafness, the nonservice-connected ear is 
considered normal.  38 U.S.C.A. § 1160 (West 1991); 
VAOPGCPREC 32-97.  In the instant case, there is no 
evidence of complete deafness in the left ear.  The above 
audiometric test results show that the veteran is not deaf 
in his left ear.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating 
schedule.  At the September 2001 VA audiological 
examination, the veteran demonstrated Level VI hearing 
acuity in the right ear (puretone threshold average 53, 
speech discrimination score 60%) and Level I (for ratings 
purposes) hearing acuity in the nonservice-connected left 
ear.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI.  
At the October 2001 VA audiological examination, the 
veteran demonstrated Level I hearing acuity in the right 
ear (puretone threshold average 51, speech discrimination 
score 92%) and Level I hearing acuity in the left ear.  
Id.  According to the evaluation chart, the veteran's 
hearing impairment warrants the current noncompensable 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VII.  The veteran's right ear hearing loss does not 
demonstrate the exceptional patterns of hearing impairment 
described under 38 C.F.R. § 4.86.  Accordingly, the Board 
finds that the veteran's right ear hearing loss more 
closely approximates the criteria for the currently 
assigned noncompensable rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, and that the preponderance of the 
evidence is against assignment of a compensable rating at 
this time.  

The veteran's right ear hearing loss has not been shown to 
be manifested by greater than the criteria associated with 
a noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and 
a noncompensable rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999). 


Extraschedular Rating

Any limits on the veteran's employability due to his 
perforated right ear drum and right ear hearing impairment 
has been contemplated in a noncompensable rating under 
Diagnostic Code 6100.  The evidence also does not reflect 
that the veteran's right ear hearing impairment has 
necessitated any frequent periods of hospitalization 
during the appeal period.  Thus, the record does not show 
an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.


A Compensable Rating of 10 Percent for Multiple 
Noncompensable Service Connected Disabilities Under the 
Provisions of 38 C.F.R. § 3.324 

Under 38 C.F.R. § 3.324, where a veteran suffers from two 
or more separate permanent service-connected disabilities, 
all of which are rated at zero percent, VA may assign a 10 
percent combined rating for these disabilities if they 
clearly interfere with normal employability.

The veteran has submitted no evidence that shows that his 
service-connected disabilities interfere with his 
employability.  The report on the October 2001 VA general 
examination shows that the veteran reported that he 
retired from work in 1984.  He indicated that since that 
time, he had held several minor odd jobs.  He also 
indicated that he kept very active and tried to stay in 
shape.  In the absence of any evidence suggesting that the 
veteran's noncompensable service-connected disabilities 
clearly interfere with normal employability, the Board 
concludes that the criteria for entitlement to a 
compensable evaluation for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 
have not been met, and the claim for that benefit must be 
denied.


ORDER

Service connection for hearing loss, left ear is denied.

An initial compensable rating for service-connected 
perforated right eardrum is denied. 

An initial compensable rating for service-connected 
hearing loss, right ear is denied.   

A compensable rating of 10 percent for multiple 
noncompensable service-connected disabilities under 38 
C.F.R. § 3.324 is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

